Title: To James Madison from Lafayette, 16 October 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


          
            La Grange 24h trad. 16h Octobre 1805
          
          Your Letter of the 6h. June, My dear friend, or Rather a Copy of it from the press Has Come to Hand. I think it is the duplicate of one Which Has Been Lost, and By the Bye I Caution You Against the Ink of Your Copying press, as the Whiteness of it Has Rendered it Very difficult for General Armstrong and for me to Read the Respective dispatches You Have on that day Adressed to Us.
          Yet I Have properly found out How kind, How Constantly and Affectionately Good You are to me—I Wish I Could properly Express the Sense I Have of Your friendship—Let me Here offer to You, to our Respected president, to Mr. Gallatin, the Warm Gratitude and Unbounded Confidence with which My Heart feels the Obligations I Am Happy and proud to Have to You and to them.
          I Have Hitherto Received No Answers, to My Long Confidential Letters—the first of Which I Conclude, from a Hint in Yours of the 6h June, Have Not Miscaried. As to those Entrusted to Mr. Livingston and Colonel Touzard, I Know they are Safely Arrived—and Considering they Must Have Been in the president’s Hands and Yours Before the 10th. of July, I am Every day Expecting the Wished for Answers.
          Gnl. Armstrong Will Let You Know in What Manner the New Co alition Has Been formed, What part Prussia Has Been Acting, How the Austrian Emperor Has, in His Wisdom, found Means to Be the Agressor, Yet to Let His Ennemy Be Every Where Before Hand With Him, and How, While the Russians are on the March, the Austrians Have Advanced to Meet the first Blow Which Has So Gloriously for the french Arms Oppened the Campaign, and Has, I think, decided its fate—My Son Serves in the Grand Army as an Aid de Camp to General Grouchy—My Son in Law Louïs Lasteyrie Serves there also as an officer of dragoons—two Young Wives, a Sister, and Mother Are With Me at La Grange—and While I Consider their Anxiety and My Own for the Sake of our Young Soldiers, I am inclined to feel Less Regret, and I know You Will find More Cause to Approve me for Having Yelded to the Opinion of the Ambassadors and Mine Respecting the present obstacles to An immediate Voyage—Yet I Anxiously Waït for An Answer to My Letters and particularly those Entrusted to Mm. Livingston and Touzard.
          I See With Great pleasure, My dear Sir, that You Have Adopted My ideas for the disposal of the Bountiful Gift of Congress, the Value of Which, owing to the friendship of the president, To Your, and Mr. Gallatin’s Kindness Will fulfill, Nay Exceed all My Wants and Wishes.
          You Have felt With me the first object Ought to Be to Relieve me from present Embarassments and Wholly to Clear My fortune—Your Letter of the 6th June Reproached me with Having Neglected to Express a Quantum—You Will Have found it in My dispatches to Mm. Livingston and Touzard—there I Numbered the Sum Which is Necessary to fulfill the Above Mentionned object—and as I know those papers are in Your Hands I Would Not Have troubled You With a Repetition, But for this Reason—that altho’ One Half of that Sum, owing to Mr. Baring’s Loan, to Mr. Waddel’s kind Advance of two thousand dollars, to An other of the Same kind I Expect from Mr. parker &c. May be prorogued to the 1st. January 1807, it Becomes of the Highest importance for me that Your kind Exertions With the proprietors of the Banks, or Any other Lenders, May Authorise me By the Next first January to Receive Monney or draw Bills to the Amount of One Half of the Capital I found Myself obliged to Mention as Necessary to answer the purpose.
          I know, My dear Madison those Wants Will Even to My intimate friends, Appear Enormous, and Would By Malevolent, and perhaps By indifferent People Be Called Very Blameable—Yet I Have Hinted to You in former Letters the political and private Circumstances Which did Render My Case Quite particular, and My Pecuniary Situation More Eazy to Be Understood—and While I Refer You, as an Apology for it, to A Rememberance of My Stormy Life, While I Must Here Repeat that, Exclusive of pleasurable plans, it Becomes a Necessity for me to Conform to My Statement, and an Urging one to Have one Half of it immediately at My disposal, You Will More and More feel the Obligations I am Under to My American friends.
          The two other articles of an actual Revenue, and the Best disposition to Be Made for the Remainder of the Grant, as Well as the object Relative to my Brother in law, I Will Refrain from Mentionning Again Untill I Have Received Your Answer to My former letters.
          Permit me However to Give You a piece of information Which I Wholly Submit to Your Better Judgment—A french Louisiana Merchant Now in paris, Who in Every Respect deserves Confidence, Tells me that Besides the tract of Land Near New orleans about Which I wrote to You, He is Sure that there are Near pointe Coupée,on the Bayoue Saarah Some thousands Acres of Lands, of Very Great Value, two or three thousand He Believes, Still in the Hands of the United States—that is the Best Cotton Land of the Country—the Situation pleasant and Healthy—and Upon the Whole So desirable, Says He, that planters Should Be Very True friends Who instead of Aiming at it for themselves Would point it Out to the American Government as Grounds Still in ⟨their⟩; power, and to Me as a Location to Be Asked for—the intelligence I Give to You as I Have Received it—Cotton Land, Near pointe Coupée, on the Bayoue Saarah—You are Better Able than Myself to Ascertain the Truth of it.
          I Have Received a Letter from Colol Touzard Notifying His Safe Arrival With My dispatches—Give me leave to inclose My Answer as I don’t know Where it May find Him—this Letter Will Be Carried By Mr. Waddel, an American Citizen, to Whom I Am particularly Obliged for His friendly, and in the Most Amiable Manner offered advance of two thousand dollars to Be Added To Mr. Baring Advance—I am Going to Have a Similar Obligation to My friend daniel parker to Whom You know I am Already Indebted for Every Act of Affectionate kindness. Adieu, My dear Sir, I am With all My Heart Your old affectionate Grateful friend
          
            Lafayette
          
        